Title: Paul R. Randall to the American Commissioners, 14 May 1786
From: Randall, Paul R.
To: American Commissioners,Adams, John,Jefferson, Thomas


          
            
              
            
            

              Madrid

              May 14th. 1786.
            
          


          Since my Arrival here from Carthegena I have been in constant
            Expectation of a secure Opportunity for forwarding the inclosed, being nearly the Copy
            of a Letter I wrote to my Father shortly after my landing in Spain. It contains all the
            Observations I have been enabled to make by Reason of the Obstacles which (in my
            Situation at Algiers) prevented particular Enquiry. Indeed I had not the most distant
            Idea of remaining for so short a Time: otherwise perhaps I might have afforded greater
            Satisfaction in this Respect.
          I have not recieved any Letters from Mr. Lamb since his Arrival at Alicant but have lately heard that he is released
            from Quarantine—he may therefore be expected here every Day—as he had informed Mr. Carmichael of his Intention of coming up immediately.
          I shall be governed by his Orders & endeavour still to
            evince that nothing on my Part has been or shall be wanting to fulfill my Duty—although
            I must hope that Circumstances will be considered if my Services have not been equal to
            the Expectation formed of them.
          Haste & the little Opportunity I have had to prepare my
            Observations as well as the Manner of writing in a Croud, I trust will plead my Apology, for delivering
            them in their present State–especially as my Father might have communicated in New-York
            the Intelligence they contain, I have therefore concieved that Alterations might be
            improper—as your Excellencies will distinguish what is well founded, & may be
            enabled to judge what Opinion may be formed on them in New-York.
          The Envoys from Portugal & Naples are still at Carthagena
            awaiting the Completion of the Spanish Treaty.
          This Court would undoubtedly have wished Mr Lamb to remain in like manner–if his Instructions could have justified the
            Delay–before their Interference could consistent with their own Interests be employed in
            Favor of the United States.
          The Portuguese Envoy told me at Carthagena, that he had no
            Expectations of succeeding–and would rather see a Confederacy framed against the Barbary
            States–by those with whom they are at War.
          He appeared much dissatisfied at being so long delayed. It would be
            Presumption in me to offer any News–Mr. Carmichael being so
            much better enabled to afford Information–—& will write by the present
            Occasion.
          I am with proper Respect / your Excellencies / most obedient
            & humble servt.


          
            
              P R Randall
            
          
          
            (An exact & literal Copy. / Test: W Short)
          
        